                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      8:18CR243
       vs.
                                                              ORDER FOR DISMISSAL
JERMAL BROWN,

                       Defendant.

       Pursuant to Motion of the United States (Filing No. 70), pursuant to Federal Rule of

Criminal Procedure 48(a), leave of court is granted for the filing of the dismissal of the

Superseding Indictment against Jermal Brown only.

       IT IS ORDERED that the Motion to Dismiss the Superseding Indictment (Filing No. 70)

is granted.

       IT IS FURTHER ORDERED that the change of plea hearing scheduled for October 21,

2019, is terminated.

       Dated this 16th day of October 2019.

                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
